Citation Nr: 9915352	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-16 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's neck disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  The issue on appeal has be 
recharacterized accordingly.

The veteran reported in his October 1998 substantive appeal 
that has not been able to work for ten years due to his 
degenerative disc disease of the neck.  However, at the 
January 1999 personal hearing of the veteran, the veteran's 
representative noted that a claim for a total rating on the 
basis of unemployability was premature.  If the veteran is 
indeed seeking a total rating due to individual unemployable 
on the basis that his service-connected disability precludes 
him from working, he should indicate his intent to apply for 
this benefit.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the case at hand, the Board finds that clarification of 
the medical evidence regarding the impairment caused by the 
veteran's neck disability is warranted.  In cases where there 
is a well grounded claim for disability compensation and the 
medical evidence accompanying the claim is not adequate for 
rating purposes, a VA examination will be afforded.  
38 C.F.R. § 3.326 (1998).  The veteran reported that his neck 
disability caused numbness and tingling in his hands at his 
January 1999 personal hearing before a hearing officer at the 
RO.  He also reported that his head shakes due to muscle 
spasm of the neck.  The March 1998 VA examination report 
shows a diagnosis of degenerative disc disease with possible 
neurologic deficit.  Neither the veteran nor the Board may 
make medical determinations.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Under these circumstances, a VA examination 
is necessary to clarify the neurological deficit that it 
attributable to the veteran's neck disability.

The veteran reported at this January 1999 hearing that he was 
in receipt of benefits from the Social Security 
Administration (SSA) for a period of five or six years.  In 
his October 1998 substantive appeal he reported that he had 
not worked for ten years due to his degenerative disc 
disease.  In light of the foregoing, the record of SSA action 
and the evidence relied upon are probative of the level of 
impairment due to the veteran's service-connected disability.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Board notes that a VA examination would 
materially assist in determining the extent of the veteran's 
functional loss due to pain or due to flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the 
VA General Counsel has found that Diagnostic Code 5293 
pertaining to intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical vertebrae, and 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).  

Hence, a comprehensive examination must assess functional 
loss that may result during flare-ups or repeated use over 
time, and a rating may not merely rely on limitation of 
motion in a rating code as subsuming 38 C.F.R. §§ 4.40 and 
4.45 criteria that may provide an independent basis for an 
increased rating.  Deluca, supra.

In light of the above, and to ensure full compliance with due 
process requirements and VA's statutory duty to assist, the 
case is remanded to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating since the date of 
the most recent treatment records that 
are already of record. After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should request a copy of the 
SSA determination and all medical records 
relied upon by the SSA concerning that 
claim.  38 U.S.C.A. § 5106 (West 1991).  
If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.





3.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist(s) in orthopedics and neurology to 
determine the nature and extent of severity 
of his service-connected neck disability.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by each examiner prior and pursuant to 
conduction and completion of the examinations 
and each examiner must annotate the 
examination reports in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiners should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal arc of 
motion that are linked to the veteran's 
service-connected neck disability.  The 
examiners should record information 
concerning pain on use, and comment on the 
functional limitations, if any, caused by the 
neck disability.  It is requested that the 
examiners provide explicit responses to the 
following questions:

? The examiners should render an opinion as 
whether musculoskeletal or neurological 
impairment of the upper extremities, if 
any, is due to the neck disability.  In 
this regard, the examiners should note any 
impairment caused by or contributed to by 
a nonservice-connected disorder such as 
diabetes mellitus.




? In addition, does the service-connected 
neck disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiners should so 
indicate.

? With respect to the subjective complaints 
of pain, the examiners should carefully 
elicit all of the veteran's subjective 
complaints concerning the neck disability 
and offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

? The examiners should examine the neck and 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected neck 
disability.  The physicians should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain could significantly limit 
functional ability of the neck during 
flare-ups.  The examiners should also 
offer an opinion as to the extent of any 
increased functional loss due to pain on 
increased use of the cervical spine during 
flare-ups, expressed, if possible, in 
additional degrees of loss of range of 
motion.  A complete rationale for any 
opinions expressed must be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claim for a 
higher initial rating for the neck 
disability with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca, as warranted.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  
The RO should consider whether there are 
any exceptional or unusual circumstances 
that would warrant consideration of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) (1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

